Citation Nr: 9916436	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  99-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of an injury to the spine and hips.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, dated in February 1998.  That decision 
denied the veteran's claims of entitlement to an increased 
rating for residuals of multiple fracture of the lumbar spine 
and injury to the hips.  The denials of service connection 
and ratings assigned were duly appealed.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The veteran was 
granted an increased rating to 20 percent disabling in a 
rating decision dated in September 1998.

The veteran has alleged that his service-connected 
disabilities render it impossible to be gainfully employed.  
This constitutes a claim of entitlement to a total disability 
rating based upon individual unemployability.  Because it has 
not been adjudicated below and is not currently in appellate 
status, the Board refers the claim to the RO for appropriate 
development. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Review of the 
September 1997 VA examiner's report reveals the examiner 
specifically noted that the veteran's records were not 
available for review.

The Board also notes that the veteran has alleged that 
shortly after the VA examination he suffered an increase in 
symptomatology associated with his service-connected 
disability.  He also reports that he is currently being 
evaluated for surgical intervention.  When a veteran alleges 
that a disability has undergone an increase in severity since 
the last VA examination, the duty to assist mandates 
obtaining a new VA examination to determine the current level 
of disability.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).

Also pertinent to this claim, the Court has held that, when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The Board notes that the VA examiner addressed some 
of the considerations mandated by the Court in DeLuca, but no 
finding was made regarding whether there was any functional 
loss due to pain on use or flare-ups. 

The Board notes that the veteran is currently evaluated as 20 
percent disabled for a combination of residuals of an injury 
to the spine and the hips.  Review of the previous rating 
decisions does not reveal consideration of the provisions of 
38 C.F.R. § 4.25(b) (1998) that disabilities arising from a 
single disease entity, as well as all other disabling 
conditions are to be rated separately.

The veteran has testified that he has been denied Social 
Security benefits.  Records pertaining to this claim are also 
not part of the claims folder.

For the foregoing reasons, the veteran's claim is remanded 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back and 
hip disability.  After securing the 
necessary releases, the RO should obtain 
those records not already part of the 
claims folder.

2.  The RO should also seek all records 
pertaining to the veteran's claim for 
Social Security benefits.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
severity of the service-connected back 
and hip disabilities.  The examiner 
should review the claims folder before 
completing the examination.  The examiner 
should determine whether the service 
connected back and hip disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion as to 
whether the veteran's functional range of 
motion in the back or hips is 
subjectively limited by pain in addition 
to that objectively shown, and if that 
functional loss is supported by any 
objective evidence.

With regard to the veteran's back 
disability, the examiner should comment 
upon whether there are symptoms 
compatible with sciatic neuropathy, 
characteristic pain, muscle spasm, absent 
ankle jerk or other findings appropriate 
to the site of a diseased disc.  If 
intervertebral disc syndrome is found, 
the examiner should comment on the 
frequency and severity of attacks, and 
the extent of periods of relief.

The examiner should note whether there is 
any demonstrable deformity of the 
vertebral bodies attributable to the 
service-connected injuries.

The examiner should also express an 
opinion as to the impact of the veteran's 
service connected back and hip 
disabilities on his ability to maintain 
gainful employment.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West , 11 Vet. 
App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claims.  
In readjudicating the veteran's claim for 
an increased rating, the RO should 
consider the provisions of 38 C.F.R. 
§§ 4.14, 4.25, 4.40, 4.45.  The RO should 
determine whether separate evaluations 
are warranted for the disabilities of the 
hips and back.  If any benefit sought on 
appeal remains denied, the RO should 
issue a supplemental statement of the 
case as to the remaining issues.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










